Per Curiam :
We think that the defendant was entitled to a bill of particulars with respect to permanent injuries, their nature and extent, the time when she was compelled to take to her bed and the durations thereof, the amounts paid to physicians and for drugs and medicines, and the number and character of the frequent operations which she was compelled to submit to. (Curtin v. Metropolitan Street R. Co., 65 App. Div. 610, cited in English v. Westchester Electric R. Co., 69 id. 576; Ferris v. Brooklyn Heights R. R. Co., 116 id. 892, and authorities cited.) The order is reversed, with costs, and the motion is granted in the respects indicated, without costs. Woodward, Jenks, Hooker, Gaynor and Miller, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted in the respects indicated in opinion, without costs.